From a conviction in the District Court of Garza County of selling intoxicating liquor, with punishment fixed at one year in the penitentiary, this appeal is taken.
Appellant was indicted at the October term, 1924, of the District Court of Garza County, but was not tried until the March term of 1925. The latter fact is overlooked by the State's Attorney in his contention that the bills of exception and statement of facts were filed too late.
The statement of facts amply shows a sale by appellant of the intoxicating liquor in question at or about the time mentioned in the indictment.
Appellant's bill of exceptions No. 1 complains of the argument of the District Attorney stating that thousands of homes had been ruined by the unlawful sale of intoxicating liquor. Manifestly this was but a general opinion of the State's Attorney, and not an attempt at an extraneous statement of a fact by him. Reference in argument of State's Attorney to the accused as "That boot-legging defendant," would not seem to present any error. The State's case clearly showed appellant to be selling whiskey in violation of the law, and this is what we understand to be a bootlegger. The only other bill of exceptions is to a statement by the district attorney as to the character of conduct that could be indulged in by the appellant if he was granted a suspended sentence. We find nothing objectionable in the statements made.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.